Tarball, J.,
dissenting.
Upon petition therefor a reargument has been had in this cause, and it is now before this court for final disposition.
On the trial in the court below, the 15th instruction asked for the defendant in the action was refused. The propriety of this action of the circuit court was the particular subject submitted by this court for discussion in the reargument. The question isi whether there was evidence which required the giving of the instruction named. That instruction is in these words: “ If the jury believe from the evidence that in 1861 the defendant filled up a trestle on which the roadbed was originally built, and under which a stream or creek passed, and made only a small culvert in lieu of said trestle, not sufficient to pass the waters of said creek, still if they also believe from the evidence that before said trestle was filled up, the plaintiff himself had diverted said watercourse, and caused it to run in a different channel on his own land,, entirely out of the line of the road or its right of way, then the road had a right to fill up said trestle, if by so doing the strength and safety of said roadbed was increased so as better to answer the purpose of said road, and give greater security to passengers and freight.”
*251The question of fact involved in this instruction is, whether “the plaintiff himself had diverted said watercourse, and caused it to run in a different channel on his own land, entirely out of the line of the road or its right of way?” The proposition is, not whether there was a partial diversion, nor whether the canal was a mere aid to the channel under the road, but the question of fact propounded is as to the whole stream, and its entire diversion to a new channel on the land of Mason, entirely out of the line of the road or its right of way. This was regarded in the court below, and so treated by the counsel, as the vital proposition of the instruction. It was also so regarded by this court on the original hearing, when the refusal to give the instruction was approved, upon the idea that there was no evidence to warrant it.
Referring to the overflow of his land, Mason testified that “ about 1856 or 1857, plaintiff extended the ditch cut by Boykin to an intersection with Lamar creek on the south, to relieve himself from this overflow. About the same time he commenced cutting a ditch across an elbow of Lamar creek, south of where the breakwater now is, and running about 800 yards, the northern mouth of which is not, however, opposite the extension of the Boykin ditch, but is a short distance above it, and the water from this ditch emptied into Lamar creek, and not into the Boykin ditch. Both these ditches were enlarged from time to time until 1858, when the connection was formed.” * * “The first ditching that I did wa,s to open a channel for the water of Lamar creek to run in from near the southern boundary of my bottom land, through the bottom, extending north until it connected with the channel of Lamar creek at the point where the said creek turned in an easterly direction, and was crossed by the railroad where the breakwater now is. The ditch which I cut first terminated on the north a hundred yards or more from the southern end of the Boykin ditch, which was parallel with the road, but the southern end of the Boykin ditch, as extended to Lamar creek, was not exactly opposite the first ditch cut by me, but the two were soon connected by the water of Lamar creek itself, washing a channel *252between the two. This ditch, when opened through the entire bottom, was sufficient to carry off the water that ran down Lamar creek, except when rain had recently fallen. In the winter and spring there was generally running water in Lamar creek, but it dried in summer. From time to time the sand, and leaves, and drift, which had been deposited in this ditch, were cleaned out.” * * “ When a heavy rain fell, the bottom was overflowed, but the water soon ran off, and I always made good crops on this bottom.” * *
11 The ditch through the bottom was kept cleared out, so that the flow of the water through it was not obstructed up to the time I left home for the army.”
Mr. Brewer, who, as contractor with the railroad, built the culvert on the land.involved, testified, that when he went to work at that spot, “ there was then no depression of the earth from a ditch, which witness saw to the west of the road, and not distant from it, or any appearance indicating any sort of channel for the outlet of water from the said ditch to the road bed and under it, and witness saw no necessity for a culvert at this place, and he then stopped his work until he could see the superintendent, from whom he had received his instructions. He soon saw him and asked why he wanted a culvert at this point. His reply was that he had not selected this place, but that it was one of the places that had been marked for one, and that witness had better put it in, which was accordingly done. To ascertain the proper place for the culvert, he procured a long stick and walked along the roadbed, putting the stick down to the surface, so as to ascertain the point of greatest depression, and that point was where the culvert was built.”
No opinion is intended to be expressed as to the weight of this evidence, nor upon the merits of the question or of the case, nor what the verdict ought to be; but these quotations are made to show the propriety of the rejected instructions, at least as to its proposition of fact. It was also consistent with, and a necessary complement to, the other instructions, and with the whole theory *253of the case, on the trial and down to the reargument. The general propositions presented by the instructions for the plaintiff were these: As to the sufficiency of the openings for the passage of the water; whether the road closed up the stream; as to the reasonableness of the openings made; no right in the road to produce unnecessary injury; the effect of the breakwater and damages therefrom; the carelessness and negligence of the road; the care of the plaintiff; contributory neglect; damage from filling Gray’s creek by the road; the propriety of filling Lamar creek; whether the filling of Lamar creek was improper and illegal, and whether plaintiff assented thereto, or contributed thereto. While for the defendant the following propositions were submitted: The burden of proof is with the plaintiff; evidence of experts; duty of plaintiff as to care of his land and ditches; right of the road to build trestle, etc.; effect of granting the right of way; no right to damages necessarily resulting from building road; proper and reasonable use of right of way; not incumbent on the road to dig and keep in repair a ditch across the land of plaintiff; contributory negligence; whether the land was not ruined prior to the breakwater, and if so, then no damage resulted from its erection. Then follows the fifteenth instruction, which was refused, the proposition of fact therein being as to the diversion of Lamar creek by Mason.
Disclaiming any intention of either discussing or expressing an opinion upon this whole case, there are, neverthless, a few leading, undisputed, unquestioned facts, which contribute to the conclusion that the fifteenth instruction ought to have been given: The right of way was granted by Boykin in 1852; Mason purchased of Boykin in 1855; Boykin’s ditch was connected with Lamar creek by Mason, who also cut an elbow ditch, 1856-7-8; channel of Lamar creek filled up and deserted prior to 1861; no damage until after 1863, when the place was deserted and ditches neglected; and after which the substantial damage was done; Mason, on his return from the war, found the land ruined in 1865; the breakwater was erected in 1870-1, and it is also a positive and almost *254conceded fact that had the ditches been kept clean from 1862-3 on, there would have been no damage to the land to complain of. This is almost too clear to be controverted, as I read the record.
To excuse the neglect of the ditches after 1863, the plaintiff, on the trial, proved the demoralized condition of labor, and the consequent inability to take care of the ditches, as the reason of such neglect, thus conceding the most material point in the case.
It is now, for the first time upon the reargument, suggested that this case is governed by the doctrines of easements and servitudes. The case was tried in the court below and argued here, without any referencce to these rules. From the definition of an easement it seems to me, its doctrines have no application to the case at bar. An easement is a privilege or convenience which one has over the land of another. To constitute it, two estates are necessary, one giving and the other receiving the advantage. Running water over one’s own land is not an easement, but a part of the realty, and passes therewith. Angelí on Watercourses, § 141 et seq.
A water course over one’s own land may be defined to be an incorporeal hereditament annexed to the freehold. The right to a watercourse over, or to take water from, the land of another is an easement. The right of the railway over the land of Mason is but an easement, or right of way over his land.
According to the text writers, it would seem that the right of Mason to-the flow of the water of Lamar creek in its old channel over what is now the line of the railway, is not an easement. Taking the definition from the text books, an easement is not created as in the case at bar. Waiving further discussion, however, upon the question now propounded, and the expression of a positive opinion, it is observed that if the rules now invoked.are applicable, then this is not a case of mere nonuser, but one where the nonuser is accompanied by acts of both parties, indicating an abandonment, or extinguishment of the right. “ The rule of the civil law most undoubtedly is, that the party himself to whom any sort of servitude is due may, short of the period of prescription, effect its extinguishment by merely suffering the erection of ob*255structions of a permanent and solid kind, suck as edifices and walls; and a fortiori, if the act of obstruction be done by the party to whom the servitude is due. The rule of common law, as laid down by Kent, is: There must be a total cessation of the exercise of the right to the servitude during the entire time necessary to raise the presumption of extinguishment, or there must have been some permanent obstacle permitted to be raised against it, and which absolutely destroyed its exercise. There is evidence that this was done in the case at bar, and the 15th instruction presents the question to the jury. “ If the act which prevents the servitude be incompatible with the nature or exercise of it, and be by the party to whom the servitude is due, it is sufficient to extinguish it; and if it be extinguished for a moment it is gone forever.” Again, says he : “ It is a wholesome and wise qualification of the rule, considering the extensive and rapid improvements that are everywhere making upon real property.” Angelí on Watercourses, § 247, and references therein ; 3 Kent, 448, 449; 34 Me., 394. “ The period of time is only material as one element from which the grantee’s intention to retain or abandon his easement may be inferred against him.” Angelí, § 243 a.
The duty of a railway company in constructing its road over a watercourse on private lands, in the absence of positive enactment, is defined in Angelí, § 465 b.
A stream of water having been turned, “ it is the duty of the owners of such lands, after the stream has been properly turned, to watch the future action of the water upon their own lands, and to cast in whatever may be necessary for the protection of the banks, and the company are not required to protect them from the effect of the water at fall times.” Angell, § 465 f; Corning v. Grould, 16 Wend., 531.
In the case at bar, there is evidence to show that the plaintiff diverted the water of Lamar creek from its old channel, and the road erected permanent obstructions, with the knowledge and without objection of Mason.
*256Taylor v. Hampton, 4 McCord, 96, is a leading case in this country on the subject under consideration. Some of the rules declared are these : Every privilege which one man claims in derogation of the rights of another, is viewed with jealousy by the law, and it will require it to be confined to the prescribed limits and specific objects of the grant. The right to overflow the lands of another by grant or prescription is an incorporeal hereditament, and if extinguished for a moment, is gone forever. A servitude may be extinguished by the act of God, the operation of law, or by the act of the party. The act of the party shall always be construed most strongly against himself. A servitude may be extinguished by a renunciation of the party, either express or implied, as by permitting the party from whom the servitude is due, to build on the property such works as presuppose an abandonment of the right. When the act which prevents the servitude is by the party to whom the servitude is due, it is wholly extinguished; but when it is by the act of another, it is only suspended. An act incompatible with the nature or exercise of the servitude is sufficient to extinguish it; so the creation of a new inconsistent right by the party himself, will extinguish the former right.
These quotations will suffice for the purpose for which they are made, viz, not to declare rules, but to show the necessity of further investigation. The case was not tried with reference to the doctrines now invoked, but in the light of rules which have become familiar in our state.
In the view which I take of this case, the court erred in refusing the 15th instruction for defendant, because,
1. The evidence required the submission of the question of fact therein propounded.
2. The other instructions were incomplete without it; its proposition of fact was necessary to render the others consistent and harmonious and the finding just.
3. These reasons are confirmed by the other considerations herein suggested.
*2574. And, to my mind, justice requires the further investigation and discussion of the facts and the law of this case.
There should be a new trial.